DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
In claim 1, line 8, it appears that “second end” should be “a second end”.
In claim 12, line 17, it appears that “wherein the first plumbing article and second plumbing article different” should be “wherein the first plumbing article and the second plumbing article are different”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schindel (2011/0233922).
Schindel discloses a system of color coded plumbing articles, the system comprising: a first plumbing article 11 (Fig. 1) comprising: a first end 10 (Fig. 1) having a defined diameter and configuration; a first non-removable colored symbol 16 (Fig. 1, paragraph 0016, paragraph 0024) applied to an outer surface of the first end, the first colored symbol being selectively based upon the size and configuration of the first end (paragraph 0019); and a second plumbing article 15 (Fig. 1) comprising: a second end 30 (Fig. 1) having a defined diameter and configuration; a second non-removable colored 32 (Fig. 1, paragraph 0013, paragraph 0024) applied to an outer surface of the second end, the second colored symbol being selectively based upon the size and configuration of the second end (paragraph 0019, 0020); wherein if the first colored symbol matches the second colored symbol, then the first end of first plumbing article can be matingly coupled to the second end of the second plumbing article (paragraph 0023).
Regarding claim 6, the first plumbing article disclosed by Schindel is a coupling, and the first colored symbol disclosed by Schindel is disposed around the end of the coupling.
Regarding claim 8, Fig. 1 shows that when the articles are coupled, the colored symbols would still be visible.
Regarding claims 11 and 19, the first plumbing article disclosed by Schindel is made of metal (paragraph 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baruh (2004/0222626) in view of Schindel (2011/0233922).
Regarding claims 2 and 15, Baruh discloses first and second plumbing articles 160, 179 (Fig. 22). The first plumbing article 160 (Fig. 22) has a first and a second end, each having different diameters. However, none of the ends of the articles include colored symbols that indicate which ends of the articles can be mated to each other. Schindel teaches that it was known in the art to provide colored symbols that indicate which plumbing articles can be mated with each other (paragraph 0023). It would 
Regarding claim 3, Baruh discloses first and second plumbing articles 10, 122 (Figs. 2 and 10B). The first plumbing article 10 (Fig. 2) has a first and a second end, each having the same diameter. However, none of the ends of the articles include colored symbols that indicate which ends of the articles can be mated to each other. Schindel teaches that it was known in the art to provide colored symbols that indicate which plumbing articles can be mated with each other (paragraph 0023). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plumbing articles disclosed by Baruh with colored symbols, as taught by Schindel, in order to easily identify which ends of the articles can be mated with each other.
Regarding claim 9, the first plumbing article disclosed by Baruh can be “T”-shaped. See Fig. 5.
Regarding claims 10 and 18, the first plumbing article disclosed by Baruh is made of PVC (paragraph 0057).
Regarding claim 20, it appears that all of the plumbing articles disclosed by Baruh are made of PVC. However, because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that metal would be suitable for the fabrication of a plumbing article, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate some of the plumbing articles disclosed by Baruh from metal. See MPEP § 2144.07.
Claims 4, and 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schindel (2011/0233922) in view of Raterman (6,082,627).
Schindel discloses the invention substantially as claimed, as set forth above. However, Schindel discloses only a single colored symbol. Raterman teaches that it was known in the art to use multiple 
Regarding claims 16 and 17, It is not known whether the symbols are formed by etching or molding, but because they are structurally the same as etched or molded symbols, the structure implied by the recitation that they are extruded is anticipated by Raterman.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baruh (2004/0222626) in view of Schindel (2011/0233922), as applied to claim 2, above, and further in view of Buczak (3,418,739).
Baruh discloses the invention substantially as claimed, as set forth above. However, the colored symbol disclosed by Schindel extends around the end. Buczak teaches that it was known in the art to extend a symbol along the length of a pipe for the same purpose as the circumferential symbol disclosed by Schindel. See Fig. 2 of Buczak. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a symbol that extends along the length of the pipe for the single circumferential symbol disclosed by Schindel because it is considered obvious to substitute components that are known to be equivalent for the same purpose, as a matter of design choice. See MPEP § 2144.06(II).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schindel (2011/0233922) in view of Buczak (3,418,739).
Schindel discloses the invention substantially as claimed, as set forth above. However, the colored symbol disclosed by Schindel is dyed into the metal. Buczak teaches that it was known in the art to print a symbol on a pipe for the same purpose as dyed symbol disclosed by Schindel. It would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GARY C HOGE/               Primary Examiner, Art Unit 3631